DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is a response to an application filed on 01/28/2020 in which claims 1-30 are pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/21/2021 has been considered by the examiner. The submission is in compliance with the provisions of 37 CFR 1.97.

Allowable Subject Matter
Claims 3, 12, 21 and 30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)       the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)       the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)       the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Such claim limitation(s) is/are: means for determining a transmit power, means for transmitting the first message, means for incrementing the power ramping counter in claim 19; means for determining a third transmit power and means for determining a fourth transmit power in claim 20; means for determining a fifth transmit power and means for determining a sixth transmit power in claim 21; means for falling back in claim 24; means for falling back in claim 25; means for incrementing a single transmit counter, means for determining, means for failing back, and means for declaring in claim 27.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. As shown by Applicant in Fig. 10 and paragraphs [0138], [0144]-[0146], the communications device includes a processor with circuitry, a memory and transceiver to perform the claimed functions.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 10-11, 19-20, 28 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki et al. (US 2020/0045650) (provided in the IDS as EP 3585112), hereinafter “Suzuki” in view of Lee et al. (US 2017/0013610), hereinafter “Lee”.

As to claim 1, Suzuki teaches a method for wireless communication by a user equipment (UE) (Suzuki, Fig. 4, [0112], Fig. 7, [0134], Fig. 20, [0207], a terminal apparatus 1 performing a 2 step contention based random access procedure with a base station apparatus 3), comprising: 
determining a transmit power for transmitting a first message to a base station (BS) as part of a two-step random access channel (RACH) procedure (Suzuki, abstract, Fig. 7, [0135], Fig. 20, [0208], the transmit power for PRACH and PUSCH transmissions are determined for the first step 700 of the 2 step random access procedure with the base station 3), the first (Suzuki, Fig. 7, [0135], the signaling transmitted in the first step 700 comprises a random access preamble in PRACH and an identifier of the terminal in the PUSCH. The PUSCH is also used to transmit RRC signaling ([0110])), wherein determining the transmit power comprises: 
determining a first transmit power for transmitting the first part based on a first function having parameters including a power ramping counter and a power ramping step (Suzuki, abstract, Fig. 20, [0208]-[0209], [0213] ln 1-7, [0217], [0219]-[0228], [0232] ln 1-5, the transmit power of the PRACH used for the random access preamble is determined based on equations 5 and 6, which include the parameters PREAMBLE_TRANSMISSION_COUNTER and powerRampingStep(m). The power ramp up counter is also used in the configuration of the transmit power of the PRACH. M is set to 1 for the 2 step random access procedure); and 
determining a second transmit power for transmitting the second part based on a second function having parameters including the power ramping counter and the power ramping step (Suzuki, abstract, [0110] ln 1-2, Fig. 20, [0208]-[0209], [0213] ln 1-7, [0217], [0232] ln 1-5, [0233], [0235]-[0237], the transmit power of the PUSCH which can be used for RRC signaling is determined based on equation 7 and 8, which include the parameter PREAMBLE_TRANSMISSION_COUNTER and powerRampingStep(2) or (1). The power ramp up counter is also used in the configuration of the transmit power of the PUSCH. M is set to 1 for the 2 step random access procedure); 
transmitting the first message to the BS using the determined transmit power (Suzuki, Fig. 7, [0135], Fig. 20, [0208]-[0209], [0213] ln 1-7, [0217], [0219]-[0228], [0232] ln 1-5, [0233], [0235]-[0237], the terminal transmits the signaling in the first step 700 using the transmit power for the PRACH and the PUSCH); and 
(Suzuki, Fig. 20, [0213], [0216]-[0217], the terminal increments the power ramp up counter by one after it has transmitted the signaling in the first step 700). 

Suzuki teaches the claimed limitations as stated above. As discussed above, Suzuki discloses that the signaling transmitted in the first step 700 of the 2 step random access procedure includes a random access preamble in PRACH and an identifier of the terminal in the PUSCH, where the PUSCH is also used for RRC signaling (Suzuki, [0135], [0110]). Thus, Suzuki discloses that the signaling includes the PRACH and PUSCH. However, Suzuki does not explicitly teach the following underlined features: regarding claim 1, the first message comprising a second part comprising a radio resource control (RRC) connection request.

However, Lee teaches the first message comprising a second part comprising a radio resource control (RRC) connection request (Lee, [0295], Fig. 23(a), [0323], [0325], the two steps RACH procedure includes the transmission of the RACH preamble and RRC connection request in the same CP zone S2301. [0288] ln 1-4, The CP zone is contention-based PUSCH zone. Thus, Lee shows that for a two-step random access procedure, a RACH preamble and RRC connection request can be transmitted together, where the RRC is transmitted through the PUSCH).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Suzuki to have the features, as taught by Lee in order to shorten the time for transmitting the RRC message, thereby minimize the latency generated from an application which is sensitive to delay (Lee, [0020], [0325]).

As to claim 2, Suzuki teaches further comprising: 
(Suzuki, Fig. 6, [0128]-[0129], [0219]-[0228], the transmit power for the PRACH used for the random access preamble is determined based on equations 5 and 6, where m is set to 0 for the 4 step contention based random access procedure and the non-contention based random access procedure, and m is set to 1 for the 2 step random access procedure); and 
determining a fourth transmit power for transmitting the second part as part of the four-step RACH procedure based on the second function having possible different values for one or more of the parameters than for the two-step RACH procedure (Suzuki, [0110] ln 1-2, Fig. 6, [0128], [0131], [0233]-[0237], the transmit power of the PUSCH which can be used for RRC signaling is determined based on equation 7 and 8, where ΔPramup(2) is given by equation 8 for the 2 step random access procedure, or otherwise (4 step random access procedure) is set to 0).

As to claim 10, Suzuki teaches a user equipment comprising (Suzuki, Fig. 4, [0112], Fig. 7, [0134], Fig. 20, [0207], a terminal apparatus 1 performing a 2 step contention based random access procedure with a base station apparatus 3): 
a memory (Suzuki, [0269], the terminal includes a memory that stores a program that controls the CPU to perform the functions of the terminal); and 
a processor coupled to the memory (Suzuki, [0269], the terminal includes the memory that stores the program that controls the CPU to perform the functions of the terminal), the processor configured to: 
determine a transmit power for transmitting a first message to a base station (BS) as part of a two-step random access channel (RACH) procedure (Suzuki, abstract, Fig. 7, [0135], Fig. 20, [0208], the transmit power for PRACH and PUSCH transmissions are determined for the first step 700 of the 2 step random access procedure with the base station 3), the first message comprising a first part comprising a RACH preamble and a second part comprising a radio resource control (RRC) (Suzuki, Fig. 7, [0135], the signaling transmitted in the first step 700 comprises a random access preamble in PRACH and an identifier of the terminal in the PUSCH. The PUSCH is also used to transmit RRC signaling ([0110])), wherein to determine the transmit power comprises to: 
determine a first transmit power for transmitting the first part based on a first function having parameters including a power ramping counter and a power ramping step (Suzuki, abstract, Fig. 20, [0208]-[0209], [0213] ln 1-7, [0217], [0219]-[0228], [0232] ln 1-5, the transmit power of the PRACH used for the random access preamble is determined based on equations 5 and 6, which include the parameters PREAMBLE_TRANSMISSION_COUNTER and powerRampingStep(m). The power ramp up counter is also used in the configuration of the transmit power of the PRACH. M is set to 1 for the 2 step random access procedure); and 
determine a second transmit power for transmitting the second part based on a second function having parameters including the power ramping counter and the power ramping step (Suzuki, abstract, [0110] ln 1-2, Fig. 20, [0208]-[0209], [0213] ln 1-7, [0217], [0232] ln 1-5, [0233], [0235]-[0237], the transmit power of the PUSCH which can be used for RRC signaling is determined based on equation 7 and 8, which include the parameter PREAMBLE_TRANSMISSION_COUNTER and powerRampingStep(2) or (1). The power ramp up counter is also used in the configuration of the transmit power of the PUSCH. M is set to 1 for the 2 step random access procedure); 
transmit the first message to the B S using the determined transmit power (Suzuki, Fig. 7, [0135], Fig. 20, [0208]-[0209], [0213] ln 1-7, [0217], [0219]-[0228], [0232] ln 1-5, [0233], [0235]-[0237], the terminal transmits the signaling in the first step 700 using the transmit power for the PRACH and the PUSCH); and 
(Suzuki, Fig. 20, [0213], [0216]-[0217], the terminal increments the power ramp up counter by one after it has transmitted the signaling in the first step 700).

Suzuki teaches the claimed limitations as stated above. As discussed above, Suzuki discloses that the signaling transmitted in the first step 700 of the step random access procedure includes a random access preamble in PRACH and an identifier of the terminal in the PUSCH, where the PUSCH is also used for RRC signaling (Suzuki, [0135], [0110]). Thus, Suzuki discloses that the signaling includes the PRACH and PUSCH. However, Suzuki does not explicitly teach the following underlined features: regarding claim 10, the first message comprising a second part comprising a radio resource control (RRC) connection request.

However, Lee teaches the first message comprising a second part comprising a radio resource control (RRC) connection request (Lee, [0295], Fig. 23(a), [0323], [0325], the two steps RACH procedure includes the transmission of the RACH preamble and RRC connection request in the same CP zone S2301. [0288] ln 1-4, The CP zone is contention-based PUSCH zone. Thus, Lee shows that for a two-step random access procedure, a RACH preamble and RRC connection request can be transmitted together, where the RRC is transmitted through the PUSCH).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Suzuki to have the features, as taught by Lee in order to shorten the time for transmitting the RRC message, thereby minimize the latency generated from an application which is sensitive to delay (Lee, [0020], [0325]).

As to claim 11, Suzuki teaches wherein the processor is further configured to: 
(Suzuki, Fig. 6, [0128]-[0129], [0219]-[0228], the transmit power for the PRACH used for the random access preamble is determined based on equations 5 and 6, where m is set to 0 for the 4 step contention based random access procedure and the non-contention based random access procedure, and m is set to 1 for the 2 step random access procedure); and 
determine a fourth transmit power for transmitting the second part as part of the four-step RACH procedure based on the second function having possible different values for one or more of the parameters than for the two-step RACH procedure (Suzuki, [0110] ln 1-2, Fig. 6, [0128], [0131], [0233]-[0237], the transmit power of the PUSCH which can be used for RRC signaling is determined based on equation 7 and 8, where ΔPramup(2) is given by equation 8 for the 2 step random access procedure, or otherwise (4 step random access procedure) is set to 0).

As to claim 19, Suzuki teaches a user equipment (Suzuki, Fig. 4, [0112], Fig. 7, [0134], Fig. 20, [0207], a terminal apparatus 1 performing a 2 step contention based random access procedure with a base station apparatus 3) comprising: 
means for (This element is interpreted under 35 U.S.C. 112(f). As Fig. 10 shows ([0138] [0144]-[0146]), the communications device includes a processor with circuitry, a memory and transceiver to perform the claimed functions) (Suzuki, Fig. 4, [0269]-[0272], the terminal includes hardware such as antennas, RF unit, baseband unit, processing unit, CPU, DSP, FPGA, etc. to perform the functions of the terminal) determining a transmit power for transmitting a first message to a base station (BS) as part of a two-step random access channel (RACH) procedure (Suzuki, abstract, Fig. 7, [0135], Fig. 20, [0208], the transmit power for PRACH and PUSCH transmissions are determined for the first step 700 of the 2 step random access procedure with the base station 3), the first message comprising a first part comprising a RACH preamble and a second part comprising a radio resource control (RRC) (Suzuki, Fig. 7, [0135], the signaling transmitted in the first step 700 comprises a random access preamble in PRACH and an identifier of the terminal in the PUSCH. The PUSCH is also used to transmit RRC signaling ([0110])), wherein determining the transmit power comprises: 
determining a first transmit power for transmitting the first part based on a first function having parameters including a power ramping counter and a power ramping step (Suzuki, abstract, Fig. 20, [0208]-[0209], [0213] ln 1-7, [0217], [0219]-[0228], [0232] ln 1-5, the transmit power of the PRACH used for the random access preamble is determined based on equations 5 and 6, which include the parameters PREAMBLE_TRANSMISSION_COUNTER and powerRampingStep(m). The power ramp up counter is also used in the configuration of the transmit power of the PRACH. M is set to 1 for the 2 step random access procedure); and 
determining a second transmit power for transmitting the second part based on a second function having parameters including the power ramping counter and the power ramping step (Suzuki, abstract, [0110] ln 1-2, Fig. 20, [0208]-[0209], [0213] ln 1-7, [0217], [0232] ln 1-5, [0233], [0235]-[0237], the transmit power of the PUSCH which can be used for RRC signaling is determined based on equation 7 and 8, which include the parameter PREAMBLE_TRANSMISSION_COUNTER and powerRampingStep(2) or (1). The power ramp up counter is also used in the configuration of the transmit power of the PUSCH. M is set to 1 for the 2 step random access procedure); 
means for (This element is interpreted under 35 U.S.C. 112(f). As Fig. 10 shows ([0138] [0144]-[0146]), the communications device includes a processor with circuitry, a memory and transceiver to perform the claimed functions) (Suzuki, Fig. 4, [0269]-[0272], the terminal includes hardware such as antennas, RF unit, baseband unit, processing unit, CPU, DSP, FPGA, etc. to perform the functions of the terminal) transmitting the first message to the BS (Suzuki, Fig. 7, [0135], Fig. 20, [0208]-[0209], [0213] ln 1-7, [0217], [0219]-[0228], [0232] ln 1-5, [0233], [0235]-[0237], the terminal transmits the signaling in the first step 700 using the transmit power for the PRACH and the PUSCH); and 
means for (This element is interpreted under 35 U.S.C. 112(f). As Fig. 10 shows ([0138] [0144]-[0146]), the communications device includes a processor with circuitry, a memory and transceiver to perform the claimed functions) (Suzuki, Fig. 4, [0269]-[0272], the terminal includes hardware such as antennas, RF unit, baseband unit, processing unit, CPU, DSP, FPGA, etc. to perform the functions of the terminal) incrementing the power ramping counter based on transmitting the first message (Suzuki, Fig. 20, [0213], [0216]-[0217], the terminal increments the power ramp up counter by one after it has transmitted the signaling in the first step 700). 

Suzuki teaches the claimed limitations as stated above. As discussed above, Suzuki discloses that the signaling transmitted in the first step 700 of the step random access procedure includes a random access preamble in PRACH and an identifier of the terminal in the PUSCH, where the PUSCH is also used for RRC signaling (Suzuki, [0135], [0110]). Thus, Suzuki discloses that the signaling includes the PRACH and PUSCH. However, Suzuki does not explicitly teach the following underlined features: regarding claim 19, the first message comprising a second part comprising a radio resource control (RRC) connection request.

However, Lee teaches the first message comprising a second part comprising a radio resource control (RRC) connection request (Lee, [0295], Fig. 23(a), [0323], [0325], the two steps RACH procedure includes the transmission of the RACH preamble and RRC connection request in the same CP zone S2301. [0288] ln 1-4, The CP zone is contention-based PUSCH zone. Thus, Lee shows that for a two-step random access procedure, a RACH preamble and RRC connection request can be transmitted together, where the RRC is transmitted through the PUSCH).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Suzuki to have the features, as taught by Lee in order to shorten the time for transmitting the RRC message, thereby minimize the latency generated from an application which is sensitive to delay (Lee, [0020], [0325]).

As to claim 20, Suzuki teaches further comprising: 
means for (This element is interpreted under 35 U.S.C. 112(f). As Fig. 10 shows ([0138] [0144]-[0146]), the communications device includes a processor with circuitry, a memory and transceiver to perform the claimed functions) (Suzuki, Fig. 4, [0269]-[0272], the terminal includes hardware such as antennas, RF unit, baseband unit, processing unit, CPU, DSP, FPGA, etc. to perform the functions of the terminal) determining a third transmit power for transmitting the first part as part of a four-step RACH procedure based on the first function having possible different values for one or more of the parameters than for the two-step RACH procedure (Suzuki, Fig. 6, [0128]-[0129], [0219]-[0228], the transmit power for the PRACH used for the random access preamble is determined based on equations 5 and 6, where m is set to 0 for the 4 step contention based random access procedure and the non-contention based random access procedure, and m is set to 1 for the 2 step random access procedure); and 
means for (This element is interpreted under 35 U.S.C. 112(f). As Fig. 10 shows ([0138] [0144]-[0146]), the communications device includes a processor with circuitry, a memory and transceiver to perform the claimed functions) (Suzuki, Fig. 4, [0269]-[0272], the terminal includes hardware such as antennas, RF unit, baseband unit, processing unit, CPU, DSP, FPGA, etc. to perform the functions of the terminal) determining a fourth transmit power for transmitting the second part as part of the four-step RACH procedure based on the second (Suzuki, [0110] ln 1-2, Fig. 6, [0128], [0131], [0233]-[0237], the transmit power of the PUSCH which can be used for RRC signaling is determined based on equation 7 and 8, where ΔPramup(2) is given by equation 8 for the 2 step random access procedure, or otherwise (4 step random access procedure) is set to 0). 

As to claim 28, Suzuki teaches a non-transitory computer-readable medium that comprises instructions that when executed by a user equipment (UE), cause the UE to perform a method for wireless communication (Suzuki, Fig. 4, [0112], Fig. 7, [0134], Fig. 20, [0207], [0269], a memory storing a programs with is executed by a terminal apparatus 1 performing a 2 step contention based random access procedure with a base station apparatus 3), the method comprising: 
determining a transmit power for transmitting a first message to a base station (BS) as part of a two-step random access channel (RACH) procedure (Suzuki, abstract, Fig. 7, [0135], Fig. 20, [0208], the transmit power for PRACH and PUSCH transmissions are determined for the first step 700 of the 2 step random access procedure with the base station 3), the first message comprising a first part comprising a RACH preamble and a second part comprising a radio resource control (RRC) (Suzuki, Fig. 7, [0135], the signaling transmitted in the first step 700 comprises a random access preamble in PRACH and an identifier of the terminal in the PUSCH. The PUSCH is also used to transmit RRC signaling ([0110])), wherein determining the transmit power comprises: 
determining a first transmit power for transmitting the first part based on a first function having parameters including a power ramping counter and a power ramping step (Suzuki, abstract, Fig. 20, [0208]-[0209], [0213] ln 1-7, [0217], [0219]-[0228], [0232] ln 1-5, the transmit power of the PRACH used for the random access preamble is determined based on equations 5 and 6, which include the parameters PREAMBLE_TRANSMISSION_COUNTER and powerRampingStep(m). The power ramp up counter is also used in the configuration of the transmit power of the PRACH. M is set to 1 for the 2 step random access procedure); and 
determining a second transmit power for transmitting the second part based on a second function having parameters including the power ramping counter and the power ramping step (Suzuki, abstract, [0110] ln 1-2, Fig. 20, [0208]-[0209], [0213] ln 1-7, [0217], [0232] ln 1-5, [0233], [0235]-[0237], the transmit power of the PUSCH which can be used for RRC signaling is determined based on equation 7 and 8, which include the parameter PREAMBLE_TRANSMISSION_COUNTER and powerRampingStep(2) or (1). The power ramp up counter is also used in the configuration of the transmit power of the PUSCH. M is set to 1 for the 2 step random access procedure); 
transmitting the first message to the BS using the determined transmit power (Suzuki, Fig. 7, [0135], Fig. 20, [0208]-[0209], [0213] ln 1-7, [0217], [0219]-[0228], [0232] ln 1-5, [0233], [0235]-[0237], the terminal transmits the signaling in the first step 700 using the transmit power for the PRACH and the PUSCH); and 
incrementing the power ramping counter based on transmitting the first message (Suzuki, Fig. 20, [0213], [0216]-[0217], the terminal increments the power ramp up counter by one after it has transmitted the signaling in the first step 700).

Suzuki teaches the claimed limitations as stated above. As discussed above, Suzuki discloses that the signaling transmitted in the first step 700 of the 2 step random access procedure includes a random access preamble in PRACH and an identifier of the terminal in the PUSCH, where the PUSCH is also used for RRC signaling (Suzuki, [0135], [0110]). Thus, Suzuki discloses that the signaling includes the PRACH and PUSCH. However, Suzuki does not explicitly teach the following underlined features: regarding claim 28, the first message comprising a second part comprising a radio resource control (RRC) connection request.

However, Lee teaches the first message comprising a second part comprising a radio resource control (RRC) connection request (Lee, [0295], Fig. 23(a), [0323], [0325], the two steps RACH procedure includes the transmission of the RACH preamble and RRC connection request in the same CP zone S2301. [0288] ln 1-4, The CP zone is contention-based PUSCH zone. Thus, Lee shows that for a two-step random access procedure, a RACH preamble and RRC connection request can be transmitted together, where the RRC is transmitted through the PUSCH).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Suzuki to have the features, as taught by Lee in order to shorten the time for transmitting the RRC message, thereby minimize the latency generated from an application which is sensitive to delay (Lee, [0020], [0325]).

As to claim 29, Suzuki teaches the method further comprising: 
determining a third transmit power for transmitting the first part as part of a four-step RACH procedure based on the first function having possible different values for one or more of the parameters than for the two-step RACH procedure (Suzuki, Fig. 6, [0128]-[0129], [0219]-[0228], the transmit power for the PRACH used for the random access preamble is determined based on equations 5 and 6, where m is set to 0 for the 4 step contention based random access procedure and the non-contention based random access procedure, and m is set to 1 for the 2 step random access procedure); and 
determining a fourth transmit power for transmitting the second part as part of the four-step RACH procedure based on the second function having possible different values for one or more of the parameters than for the two-step RACH procedure (Suzuki, [0110] ln 1-2, Fig. 6, [0128], [0131], [0233]-[0237], the transmit power of the PUSCH which can be used for RRC signaling is determined based on equation 7 and 8, where ΔPramup(2) is given by equation 8 for the 2 step random access procedure, or otherwise (4 step random access procedure) is set to 0). 

Claims 4-5, 13-14, 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki et al. (US 2020/0045650) (provided in the IDS as EP 3585112), hereinafter “Suzuki” in view of Lee et al. (US 2017/0013610), hereinafter “Lee”, and further in view of Agiwal et al. (US 2018/0317264) (provided in the IDS), hereinafter “Agiwal”.

Suzuki and Lee teach the claimed limitations as stated above. Suzuki and Lee do not explicitly teach the following features: regarding claim 4, wherein one or more of the parameters of one or more of the first function and the second function are a function of a payload type for which the user equipment is performing RACH.

As to claim 4, Agiwal teaches wherein one or more of the parameters of one or more of the first function and the second function are a function of a payload type for which the user equipment is performing RACH (Agiwal, Fig. 11, [0147]-[0148], [0149], the PowerRampingStep parameter is set based on the access priority of the corresponding channel, numerology, and different events, such as handover, UL data transmission, initial access, UL synchronization, on-demand SI request, initial RACH transmission, RACH retransmission, etc.).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Suzuki and Lee to have the features, as taught by Agiwal in order to enhance the power ramping mechanism during a random access procedure, and provide a provide the correct latency for the event that triggered the random access procedure (Agiwal, [0140]).

Suzuki and Lee teach the claimed limitations as stated above. Suzuki and Lee do not explicitly teach the following features: regarding claim 5, wherein the payload type is based on one or more of a quality of service, priority flow, or reason for connection request.

As to claim 5, Agiwal teaches wherein the payload type is based on one or more of a quality of service, priority flow, or reason for connection request (Agiwal, Fig. 11, [0147]-[0148], [0149], the PowerRampingStep parameter is set based on the access priority of the corresponding channel, numerology, and different events, such as handover, UL data transmission, initial access, UL synchronization, on-demand SI request, initial RACH transmission, RACH retransmission, etc.).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Suzuki and Lee to have the features, as taught by Agiwal in order to enhance the power ramping mechanism during a random access procedure, and provide a provide the correct latency for the event that triggered the random access procedure (Agiwal, [0140]).

Suzuki and Lee teach the claimed limitations as stated above. Suzuki and Lee do not explicitly teach the following features: regarding claim 13, wherein one or more of the parameters of one or more of the first function and the second function are a function of a payload type for which the user equipment is performing RACH.

As to claim 13, Agiwal teaches wherein one or more of the parameters of one or more of the first function and the second function are a function of a payload type for which the user equipment is performing RACH (Agiwal, Fig. 11, [0147]-[0148], [0149], the PowerRampingStep parameter is set based on the access priority of the corresponding channel, numerology, and different events, such as handover, UL data transmission, initial access, UL synchronization, on-demand SI request, initial RACH transmission, RACH retransmission, etc.).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Suzuki and Lee to have the features, as taught by Agiwal in order to enhance the power ramping mechanism during a random access procedure, and provide a provide the correct latency for the event that triggered the random access procedure (Agiwal, [0140]).

Suzuki and Lee teach the claimed limitations as stated above. Suzuki and Lee do not explicitly teach the following features: regarding claim 14, wherein the payload type is based on one or more of a quality of service, priority flow, or reason for connection request.

As to claim 14, Agiwal teaches wherein the payload type is based on one or more of a quality of service, priority flow, or reason for connection request (Agiwal, Fig. 11, [0147]-[0148], [0149], the PowerRampingStep parameter is set based on the access priority of the corresponding channel, numerology, and different events, such as handover, UL data transmission, initial access, UL synchronization, on-demand SI request, initial RACH transmission, RACH retransmission, etc.).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Suzuki and Lee to have the features, as taught by Agiwal in order to enhance the power ramping mechanism during a random access procedure, and provide a provide the correct latency for the event that triggered the random access procedure (Agiwal, [0140]).

Suzuki and Lee teach the claimed limitations as stated above. Suzuki and Lee do not explicitly teach the following features: regarding claim 22, wherein one or more of the parameters of one or more of the first function and the second function are a function of a payload type for which the user equipment is performing RACH.

As to claim 22, Agiwal teaches wherein one or more of the parameters of one or more of the first function and the second function are a function of a payload type for which the user equipment is performing RACH (Agiwal, Fig. 11, [0147]-[0148], [0149], the PowerRampingStep parameter is set based on the access priority of the corresponding channel, numerology, and different events, such as handover, UL data transmission, initial access, UL synchronization, on-demand SI request, initial RACH transmission, RACH retransmission, etc.).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Suzuki and Lee to have the features, as taught by Agiwal in order to enhance the power ramping mechanism during a random access procedure, and provide a provide the correct latency for the event that triggered the random access procedure (Agiwal, [0140]).

Suzuki and Lee teach the claimed limitations as stated above. Suzuki and Lee do not explicitly teach the following features: regarding claim 23, wherein the payload type is based on one or more of a quality of service, priority flow, or reason for connection request.

As to claim 23, Agiwal teaches wherein the payload type is based on one or more of a quality of service, priority flow, or reason for connection request (Agiwal, Fig. 11, [0147]-[0148], [0149], the PowerRampingStep parameter is set based on the access priority of the corresponding channel, numerology, and different events, such as handover, UL data transmission, initial access, UL synchronization, on-demand SI request, initial RACH transmission, RACH retransmission, etc.).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Suzuki and Lee to have the features, as taught by Agiwal in order to enhance the power ramping mechanism during a random access procedure, and provide a provide the correct latency for the event that triggered the random access procedure (Agiwal, [0140]).

Claims 6, 15 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki et al. (US 2020/0045650) (provided in the IDS as EP 3585112), hereinafter “Suzuki” in view of Lee et al. (US 2017/0013610), hereinafter “Lee”, and further in view of Dinan et al. (US 2018/0279376), hereinafter “Dinan”.

Suzuki and Lee teach the claimed limitations as stated above. Suzuki and Lee do not explicitly teach the following features: regarding claim 6, further comprising falling back to a four-step RACH procedure based on one or more of the first transmit power reaching a first maximum power and the second transmit power reaching a second maximum power.

As to claim 6, Dinan teaches further comprising falling back to a four-step RACH procedure based on one or more of the first transmit power reaching a first maximum power and the second transmit power reaching a second maximum power (Dinan, [0331], the UE falls back to a four-step random access procedure when the power of at least the preamble exceeds a predetermined value (e.g. maximum allowable transmission power of the UE)). 

(Dinan, [0002], [0334]-[0335]).

Suzuki and Lee teach the claimed limitations as stated above. Suzuki and Lee do not explicitly teach the following features: regarding claim 15, wherein the processor is further configured to fall back to a four-step RACH procedure based on one or more of the first transmit power reaching a first maximum power and the second transmit power reaching a second maximum power.

As to claim 15, Dinan teaches wherein the processor is further configured to fall back to a four-step RACH procedure based on one or more of the first transmit power reaching a first maximum power and the second transmit power reaching a second maximum power (Dinan, [0331], the UE falls back to a four-step random access procedure when the power of at least the preamble exceeds a predetermined value (e.g. maximum allowable transmission power of the UE)). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Suzuki and Lee to have the features, as taught by Dinan in order to successful perform a transmission during a random access procedure when a maximum amount of power has been reached (Dinan, [0002], [0334]-[0335]).

Suzuki and Lee teach the claimed limitations as stated above. Suzuki and Lee do not explicitly teach the following features: regarding claim 24, further comprising means for falling 

As to claim 24, Dinan teaches further comprising means for (This element is interpreted under 35 U.S.C. 112(f). As Fig. 10 shows ([0138] [0144]-[0146]), the communications device includes a processor with circuitry, a memory and transceiver to perform the claimed functions)  (Dinan, Fig. 4, [0159], [0396], the UE includes a processor, memory, communication interface, ASICs, FPGAs, etc. to perform the functions of the UE) falling back to a four-step RACH procedure based on one or more of the first transmit power reaching a first maximum power and the second transmit power reaching a second maximum power (Dinan, [0331], the UE falls back to a four-step random access procedure when the power of at least the preamble exceeds a predetermined value (e.g. maximum allowable transmission power of the UE)). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Suzuki and Lee to have the features, as taught by Dinan in order to successful perform a transmission during a random access procedure when a maximum amount of power has been reached (Dinan, [0002], [0334]-[0335]).

Claims 7-8, 16-17, 25 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki et al. (US 2020/0045650) (provided in the IDS as EP 3585112), hereinafter “Suzuki” in view of Lee et al. (US 2017/0013610), hereinafter “Lee”, and further in view of Kusashima et al. (US 2020/0221503), hereinafter “Kusashima”.

Suzuki and Lee teach the claimed limitations as stated above. Suzuki and Lee do not explicitly teach the following features: regarding claim 7, further comprising falling back to a 

As to claim 7, Kusashima teaches further comprising falling back to a four-step RACH procedure, wherein the power ramping counter is maintained after the falling back (Kusashima, [0280], [0287], the terminal executes the fallback procedure to the four-step RACH procedure, where the count number of the number of retransmissions used for power ramping is not reset after the fallback is performed). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Suzuki and Lee to have the features, as taught by Kusashima in order to provide a mechanism that makes it possible to achieve a stability of the RACH procedure and a reduction in latency of the RACH procedure at the same time (Kusashima, [0014], [0364]).

As to claim 8, Suzuki teaches wherein the power ramping step has a first value for the two-step RACH procedure and a second value for the four-step RACH procedure (Suzuki, [0223]-[0228], the powerRampingStep(m) is set with m = 0 for the 4 step random access procedure and with m = 1 for the 2 step random access procedure).

Suzuki and Lee teach the claimed limitations as stated above. Suzuki and Lee do not explicitly teach the following features: regarding claim 16, wherein the processor is further configured to fall back to a four-step RACH procedure, wherein the power ramping counter is maintained after the falling back.

As to claim 16, Kusashima teaches wherein the processor is further configured to fall back to a four-step RACH procedure, wherein the power ramping counter is maintained after the falling back (Kusashima, [0280], [0287], the terminal executes the fallback procedure to the four-step RACH procedure, where the count number of the number of retransmissions used for power ramping is not reset after the fallback is performed). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Suzuki and Lee to have the features, as taught by Kusashima in order to provide a mechanism that makes it possible to achieve a stability of the RACH procedure and a reduction in latency of the RACH procedure at the same time (Kusashima, [0014], [0364]).

As to claim 17, Suzuki teaches wherein the power ramping step has a first value for the two-step RACH procedure and a second value for the four-step RACH procedure (Suzuki, [0223]-[0228], the powerRampingStep(m) is set with m = 0 for the 4 step random access procedure and with m = 1 for the 2 step random access procedure).

Suzuki and Lee teach the claimed limitations as stated above. Suzuki and Lee do not explicitly teach the following features: regarding claim 25, further comprising means for falling back to a four-step RACH procedure, wherein the power ramping counter is maintained after the falling back.

As to claim 25, Kusashima teaches further comprising means for (This element is interpreted under 35 U.S.C. 112(f). As Fig. 10 shows ([0138] [0144]-[0146]), the communications device includes a processor with circuitry, a memory and transceiver to perform the claimed functions)  (Kusashima, Fig. 6, Fig. 18, [0342]-[0343], the terminal device includes hardware, such as controller, CPU, memories, RF units, etc. to perform the functions of the terminal device) falling back to a four-step RACH procedure, wherein the power ramping counter is maintained after the falling back (Kusashima, [0280], [0287], the terminal executes the fallback procedure to the four-step RACH procedure, where the count number of the number of retransmissions used for power ramping is not reset after the fallback is performed). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Suzuki and Lee to have the features, as taught by Kusashima in order to provide a mechanism that makes it possible to achieve a stability of the RACH procedure and a reduction in latency of the RACH procedure at the same time (Kusashima, [0014], [0364]).

As to claim 26, Suzuki teaches wherein the power ramping step has a first value for the two-step RACH procedure and a second value for the four-step RACH procedure (Suzuki, [0223]-[0228], the powerRampingStep(m) is set with m = 0 for the 4 step random access procedure and with m = 1 for the 2 step random access procedure).

Claims 9, 18 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki et al. (US 2020/0045650) (provided in the IDS as EP 3585112), hereinafter “Suzuki” in view of Lee et al. (US 2017/0013610), hereinafter “Lee”, and further in view of Zhao et al. (US 2020/0404711), hereinafter “Zhao”.

As to claim 9, Suzuki teaches further comprising: 
incrementing a single transmit counter for each retransmission of the first message (Suzuki, Fig. 20, [0211], [0214] ln 1-8, the PREAMBLE_TRANSMISSION_COUNTER is incremented by one for each retransmission); 
(Suzuki, Fig. 20, [0215], the terminal determines whether the PREAMBLE_TRANSMISSION_COUNTER has a prescribed value A).

Suzuki and Lee teach the claimed limitations as stated above. Suzuki and Lee do not explicitly teach the following features: regarding claim 9, falling back to a four-step RACH procedure when the single transmit counter reaches the first threshold; and 
declaring a RACH failure when the single transmit counter reaches a second threshold. 

However, Zhao teaches falling back to a four-step RACH procedure when the single transmit counter reaches the first threshold (Zhao, [0021], [0251]-[0254], [0256] ln 1-7, [0257], the terminal switches to the four-step RA procedure when the maximum number of total transmissions of Random Access Preambles of the two-step random access configured by the network side device is reached); and 
declaring a RACH failure when the single transmit counter reaches a second threshold (Zhao, [0021], [0251]-[0254], [0256] ln 1-7, [0257], after switching to the four-step RA procedure, when the maximum number of total transmissions of Random Access Preambles configured by the network for the terminal side device is reached, it is determined that the random access fails). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Suzuki and Lee to have the features, as taught by Zhao in order to further perfect the random access procedure of a 5G system when there is a failure on the two-step random access procedure (Zhao, [0114]).

As to claim 18, Suzuki teaches wherein the processor is further configured to: 
(Suzuki, Fig. 20, [0211], [0214] ln 1-8, the PREAMBLE_TRANSMISSION_COUNTER is incremented by one for each retransmission); 
determine if the single transmit counter has reached a first threshold (Suzuki, Fig. 20, [0215], the terminal determines whether the PREAMBLE_TRANSMISSION_COUNTER has a prescribed value A).

Suzuki and Lee teach the claimed limitations as stated above. Suzuki and Lee do not explicitly teach the following features: regarding claim 18, fall back to a four-step RACH procedure when the single transmit counter reaches the first threshold; and 
declare a RACH failure when the single transmit counter reaches a second threshold. 

However, Zhao teaches fall back to a four-step RACH procedure when the single transmit counter reaches the first threshold (Zhao, [0021], [0251]-[0254], [0256] ln 1-7, [0257], the terminal switches to the four-step RA procedure when the maximum number of total transmissions of Random Access Preambles of the two-step random access configured by the network side device is reached); and 
declare a RACH failure when the single transmit counter reaches a second threshold (Zhao, [0021], [0251]-[0254], [0256] ln 1-7, [0257], after switching to the four-step RA procedure, when the maximum number of total transmissions of Random Access Preambles configured by the network for the terminal side device is reached, it is determined that the random access fails). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Suzuki and Lee to have the features, as (Zhao, [0114]).

As to claim 27, Suzuki teaches further comprising: 
means for (This element is interpreted under 35 U.S.C. 112(f). As Fig. 10 shows ([0138] [0144]-[0146]), the communications device includes a processor with circuitry, a memory and transceiver to perform the claimed functions) (Suzuki, Fig. 4, [0269]-[0272], the terminal includes hardware such as antennas, RF unit, baseband unit, processing unit, CPU, DSP, FPGA, etc. to perform the functions of the terminal) incrementing a single transmit counter for each retransmission of the first message (Suzuki, Fig. 20, [0211], [0214] ln 1-8, the PREAMBLE_TRANSMISSION_COUNTER is incremented by one for each retransmission); 
means for (This element is interpreted under 35 U.S.C. 112(f). As Fig. 10 shows ([0138] [0144]-[0146]), the communications device includes a processor with circuitry, a memory and transceiver to perform the claimed functions) (Suzuki, Fig. 4, [0269]-[0272], the terminal includes hardware such as antennas, RF unit, baseband unit, processing unit, CPU, DSP, FPGA, etc. to perform the functions of the terminal) determining if the single transmit counter has reached a first threshold (Suzuki, Fig. 20, [0215], the terminal determines whether the PREAMBLE_TRANSMISSION_COUNTER has a prescribed value A).

Suzuki and Lee teach the claimed limitations as stated above. Suzuki and Lee do not explicitly teach the following features: regarding claim 27, means for falling back to a four-step RACH procedure when the single transmit counter reaches the first threshold; and 
means for declaring a RACH failure when the single transmit counter reaches a second threshold. 

(This element is interpreted under 35 U.S.C. 112(f). As Fig. 10 shows ([0138] [0144]-[0146]), the communications device includes a processor with circuitry, a memory and transceiver to perform the claimed functions) (Zhao, Fig. 10, [0326], the terminal device includes a processor to perform the switching function and other functions of the terminal device) falling back to a four-step RACH procedure when the single transmit counter reaches the first threshold (Zhao, [0021], [0251]-[0254], [0256] ln 1-7, [0257], the terminal switches to the four-step RA procedure when the maximum number of total transmissions of Random Access Preambles of the two-step random access configured by the network side device is reached); and 
means for (This element is interpreted under 35 U.S.C. 112(f). As Fig. 10 shows ([0138] [0144]-[0146]), the communications device includes a processor with circuitry, a memory and transceiver to perform the claimed functions) (Zhao, Fig. 10, [0326], the terminal device includes a processor to perform the switching function and other functions of the terminal device) declaring a RACH failure when the single transmit counter reaches a second threshold (Zhao, [0021], [0251]-[0254], [0256] ln 1-7, [0257], after switching to the four-step RA procedure, when the maximum number of total transmissions of Random Access Preambles configured by the network for the terminal side device is reached, it is determined that the random access fails). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Suzuki and Lee to have the features, as taught by Zhao in order to further perfect the random access procedure of a 5G system when there is a failure on the two-step random access procedure (Zhao, [0114]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

Loehr et al. US Patent Application Pub. No. 2020/0100299 – Performing a two-step random access channel procedure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICARDO H CASTANEYRA whose telephone number is (571)272-2486.  The examiner can normally be reached on M-F 9:00am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang bin Yao can be reached on 571-272-3182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/RICARDO H CASTANEYRA/Primary Examiner, Art Unit 2473